DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/14/22 has been entered.

Claims Status
	Claims 1-4,6-23,25,28,29,32-36,38-50,52,55,56,59-64,70 and 77-91 are pending in the application. Claims 65-69 and 71-76 were canceled and claims 77-91 newly added in the amendment filed 2/14/22.

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 2/14/22 is insufficient to overcome the rejection of claims 1-4,6-23,25,28,29,32-36,38-50,52,55,56,59-64,70 and 77-91 based upon pre-AIA  35 U.S.C. 103(a) as set forth in the last Office action because: the reference of Unger was not used to teach of the use of negatively charged lipids for preparing microbubbles for molecular imaging but was used to teach of the relative mole ratios of the different components for preparing microbubbles. The mole ratio ranges of Unger, for preparing microbubbles for imaging, fall within the ranges taught by Rychak, for preparing microbubbles for imaging, wherein the first surfactant in a moles/moles ratio of from 5-90% relative to the other components, the second lipid is present in a moles/moles ratio of from 0.1-99% relative to the
other components.

The reference of Rychak teaches that a hydrophilic polymer, such as PEG, PVP or polyglycerol can be additionally incorporated into the microbubbles to increase stability and assure low non-specific retention of the microbubbles to other materials and surfaces. The microbubbles bearing scVEGF (ligand) exhibit 5-10 fold greater adhesion relative to non-targeted microbubbles on VEGFR2.
The specification states that Esel targeting microparticles are sufficiently echogenic, stable, lacked non-specific binding and produced no serious adverse effects in vivo (spec p46, lines 28-31) as compared to the non-targeted native (unconjugated) maleimide-functionalized lipid-shelled octafluoropropane microparticles which showed low levels of attachment (spec p47-48, lines 30+). 
Therefore, the amount of non-specific binding will be mostly determined by the targeting ligand. The microparticles of the instant claims (3% non-specific binding) target E-selectin with the antibody MES-1 F(ab’)2 wherein the microbubbles of Rychak utilize scVEGF (ligand) for targeting. Therefore, the 
As stated in the decision by PTAB 12/13/21, the comparison of non-specific binding is not a proper comparison as the binding ligands are different which would affect the binding levels achieved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 82 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe that the C18-24 saturated phosphatidylethanolamine lipid comprising at least one maleimide moiety in a molar ratio of 11 to 12.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4,6-23,25,28,29,32-36,38-50,52,55,56,59-64,70 and 77-91 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rychak (US 2012/0244078A1) in view of Unger (US 6,088,613) and in further view of Borden et al. (Langmuir 2006, 22, 4291-4297) and Borden et al. (US 2013/0101521A1).
Rychak (US 2012/0244078A1) discloses a gas-encapsulated injectable microbubble bearing a targeting ligand specific for a molecular target on its surface (abstract; p2, [0014]; p3, [0024]). The microbubble contrast agent compositions comprise a gas core encapsulated by a monolayer shell, said shell comprising a first surfactant, a second surfactant having a higher water solubility than the first surfactant, an anchor molecule attached to the shell and an optically active probe detectable by fluorescence, etc. (abstract; p2, [0014]; p3, [0024]; claims 1-3). 
The first surfactant (e.g. phosphatidylcholine) is present in the shell in a moles/moles ratio of 5-90%, relative to other shell components (claim 15). The phosphatidylcholine may comprise distearoyl phosphatidylcholine (Example 1) which encompasses the 1,2-distearoyl-sn-glycero-3-phosphocholine lipid (i.e. a C18-C24 saturated phosphatidylcholine) of the instant claims 1,25,34,52,77,80,83,84,88 and 89. 
The second surfactant, such as DSPE-PEG(2000)-PDP is present in the shell in a moles/moles ratio of 0.1-99%, relative to other shell components (claim 16) encompasses a phosphatidylethanolamine lipid of the instant claims 11-13 and 43-45 and molar ratio of 0.5 to 5 of the instant claims 14 and 46.
The microbubbles are prepared via mixing phosphatidylcholine, polyoxyethylene 40 stearate and PDP-PEG(2000)-disteroylphosphatidylethanolamine in sterile normal saline and may further be 
The microbubble can additionally incorporate a hydrophilic polymer, such as PEG, etc. to act as emulsifiers, increase stability and assure low non-specific retention of the microbubble to other materials and surfaces (p4, [0038]).
Decafluorobutane gas is dispersed in the aqueous phase of the mixture (p5, [0051] Example 2; claims 4-6). The gas includes air, nitrogen, perfluoropropanes, etc. (p4, [0038]; claim14) that encompasses the gas and fluid medium of the instant claims 15-17,62 and 63. 
The microbubbles are modified before, during or after microbubble synthesis in order to incorporate an optically active probe (p2, [0015]). The optically active probe is incorporated into or immobilized onto the shell (p2, [0016],[0021]; p3, [0024-0025]; Figure 2). The optically active probe is present in the shell in a moles/moles ratio of 0.1-10%, relative to other shell components (claim 17) which encompasses the moral ratio of the labelling moiety in the composition is 0.2 to 50 or 0.5 to 5 of the instant claims 7,8,39 and 40. The optically active probe comprises 1,1,-dioctadecyl-3,3,3,3-tetramethylindotricarbocyanine iodide (DiR) and DiO (p3, [0025-27]; p6, [0053] Example 3; claim 10) which encompasses the labeling moiety of the instant claims 6,9,38 and 41.
The microbubbles are modified before, during or after microbubble synthesis in order to incorporate a targeting ligand (p2, [0016]). The DSPE-PEG(2000)-PDP component can be substituted for maleimide-PEG(2000)-DSPE so that one or more targeting ligands can be immobilized on the microbubble shell via thioether linkages by incorporating maleimide-PEG(2000)-DSPE (p3, [0025]; p6, [0052]; Example 2; p7, [0061]). 
The DSPE-MaL-PEG2000 (1,2-Distearoyl-sn-Glycero-3-Phosphoethanolamine-N-[Maleimide

The targeting ligand enables the microbubble to accumulate at sites at which the biological target is located and may comprise a peptide, protein, antibody, etc. (abstract; p4, [0036]; claims 11-13). The targeting ligand is present in the shell in a moles/moles ratio of 0.1-5%, relative to other shell components (claim 18). The antibodies can be readily conjugated to the microbubble surface when reacted with DiR-containing maleimide-terminated microbubble (p7, [0061]). The targeting ligand of the disclosure encompasses the peptide, protein and antibody molecular binding element attached to the core microparticle structure via the maleimide moiety of the instant claims 2,3,19,20,35,36,47 and 48.
The microbubbles have a diameter of between 0.5-15.0 µm (p4, [0038]) which encompasses average diameter of 0.5 to 5 µm the instant claim 33. 
The microbubbles are mixed with a pharmaceutically acceptable carrier for administration (claim 21) that encompasses the pharmaceutically acceptable carrier of the instant claim 70.
The microbubbles are used for ultrasound imaging (Figure 9; p2, [0019]; Example 11) which encompasses the ultrasound molecular imaging of the instant claims 1,34,84,90 and 91. 
The number of molecules ligand per microbubble may comprise 1 x 105 and may be optimized for binding with the maleimide (Figure 6l; p3, [0029]) which encompasses the 1 x 105 molecular binding elements per microparticle of the instant claim 23.

Rychak does not explicitly disclose the molar ratio of (i) - (iii); the molar ratio of the labelling moiety; the molar ratio of phosphatidylethanolamine lipid; the molar ratio of the molecular binding element to component (ii) or a micellar structure.
Unger (US 6,088,613) discloses gas or gaseous precursor filled vesicles, and optionally a

The vesicles are prepared with lipids and polymers, such as DPPC, DSPC, DPPE, (column 18, lines 10-48; column 19, lines 57+; column 21, lines 11-31) and PEGylated lipids, polyoxyethylene fatty acid stearates, etc. (column 20, especially lines 6-24; column 22, lines 38+; column 23, lines 1-31). The lipids may include those that contain preferably between 12 carbon atoms and 22 carbon atoms (column 21, lines 10-18). The PEGylated lipid may be bound to DPPE or other lipid through a covalent linkage (column 22, lines 49+), such as distearoyl-phosphatidylethanolamine-polyethyleneglycol 5000 (column 23, lines 1-5). 
 For example, 77.5 mole percent DPPC, 12.5 mole percent DPPA and 10 mole percent DPPE/PEG5000. These compositions in an 82/10/8 ratio of mole percentages, respectively is preferred (column 23, lines 5-31). The concentration of lipid required to form a desired stabilized vesicle level will vary depending upon the type of lipid used, and may be readily determined (column 30, lines 24-47; column 38, lines 52-64). A wide variety of lipids are found to be suitable for the construction of the vesicles (column 19, lines 50-56). 
Unger also teaches that emulsifying and/or solubilizing agents may also be used in conjunction with the lipids, such as polyoxyl 40 stearate (column 24, lines 38+). 
The vesicles may comprise liposomes, micelles, bubbles, etc. and wherein the internal void is filled with a.) an aqueous liquid, b.) biocompatible gas, such as nitrogen, perfluorocyclobutane, perfluoromethane, perfluoropropane, etc. or c.) a gaseous precursor, such as perfluoropentane, etc. and/or a bioactive agent (column 5, lines 19-50; column 8, lines 1-15; column 13, lines 5-38; column 14, lines 10-49, especially line 37; column 21, lines 10-18). Preferred perfluorocarbons include octafluoropropane (column 17, lines 3-18, especially line 12). 
The vesicles have a diameter of under about 12 µm, under a micron, etc. (column 15, lines 15-
22). Targeting ligands may be bound to the surface of the gas filled vesicles (column 8, lines 27-55).

At the time of the invention it would have been obvious to one ordinarily skilled in the art to utilize the molar ratio of DPPE/PEG5000 of Unger for the molar ratio of maleimide-PEG(2000)-DSPE in the microbubble composition of Rychak as Unger teaches that the lipid bearing a hydrophilic polymer may be DPPE or other lipid through a covalent linkage, such as distearoyl-phosphatidylethanolamine-polyethyleneglycol 5000. Therefore, it would have been predictable to one of ordinary skill in the art to utilize them in analogous molar ratios in a gas filled microbubble formulation for preparing microbubbles for molecular imaging.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to utilize the molar ratio of DPPA of Unger for the molar ratio of the polyoxyethylene 40 stearate in the microbubble composition of Rychak as Unger teaches that a wide variety of lipids are suitable for the construction of the vesicles, such as DPPA and polyoxyethylene fatty acid stearates. Therefore, it would have been predictable to one of ordinary skill in the art to utilize them in analogous molar ratios in a gas filled microbubble formulation for preparing microbubbles for molecular imaging. 
Also, Unger teaches of gas filled microbubbles comprising 77.5 mole percent DPPC, 12.5 mole percent DPPA and 10 mole percent DPPE/PEG5000 or 82/10/8 ratio of mole percentages. Therefore, it would have been predictable to look to Unger for guidance for the mole % ratios of the microbubble lipid constituents. For example, one would examine the phosphatidylcholine in a range between about 77.5 to 82 mole %, phosphatidylethanolamine lipid in a range between about 8-10 mole % and PEG40

At the time of the invention it would have been obvious to one ordinarily skilled in the art to vary and/or optimize the amount of the lipids not excluding 72-78%,72-76% or 75% of phosphatidylcholine lipid; 7-12%,7%,9% or 11 to 12% of phosphatidylethanolamine lipid comprising at least one maleimide moiety and 12-18% or 14% of PEG40 stearate provided in the composition, according to the guidance provided by Rychak and Unger, as Rychak teaches of that the first surfactant is present in the shell in a moles/moles ratio of 5-90%, relative to other shell components, the second surfactant is present in the shell in a moles/moles ratio of 0.1-99%, relative to other shell components, to provide a composition having the desired properties such as the desired, such as perfluorocarbon filled microbubbles for ultrasound imaging. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art to vary and/or optimize the amount of the labelling moiety, molecular binding element etc., provided in the composition, according to the guidance provided by Rychak, to provide a composition having the desired properties such as the desired ratios the targeting ligand is present in the shell in a moles/moles ratio of 0.1-5%, relative to other shell components and the optically active probe is present in the shell in a moles/moles ratio of 0.1-10%, relative to other shell components, such as 0.2 to 50 or 0.5 to 5 or 2. Therefore, it would have been obvious to optimize the molecular binding elements relative to the component ii) of the instant claims, such as [Symbol font/0xB3] 5:1 and [Symbol font/0xB3] 1:1. 
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the gas-encapsulated microbubble of Rychak may comprises a micellar solution as Unger teaches of that the gas-filled vesicles may comprise liposomes, micelles, bubbles wherein both disclosures are drawn to 

Rychak does not disclose octafluoropropane or a Gd label in a molar ratio of 20.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to
substitute the perfluorocarbons, including octafluoropropane, of Unger for the perfluoropentane of Rychak as both disclosures are drawn to analogous gas filled vesicles comprising analogous lipids wherein Unger teaches of the substitution of analogous perfluorocarbons in the gas-filled vesicles for use in molecular imaging. 
Also, at the time of the invention it would have been obvious to one ordinarily skilled in the art to include a Gd label in the microbubbles of Rychak as Unger teaches that the inclusion of a second contrast agent provides for the advantage to increase the efficacy of the contrast medium for simultaneous magnetic resonance focused noninvasive ultrasound.
Furthermore, it is obvious to vary and/or optimize the amount of Gd label provided in the composition, according to the guidance provided by Unger, to provide a composition having the desired properties such as the desired molar ratio of MR contrast agent to allow for simultaneous magnetic resonance focused noninvasive ultrasound, as Unger teaches of 10 mol% of a contrast agent present in the gas filled vesicles. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Rychak does not explicitly disclose the DiI perchlorate dye or an FITC label.
Borden et al. (Langmuir 2006, 22, 4291-4297) discloses lipid-coated microbubble ultrasound
contrast agents for molecular imaging and targeted drug delivery (abstract). The microbubbles may

Borden et al. (US 2013/0101521A1) discloses targeted microbubbles comprising ligands, such as RGD, FITC, etc. bound to the surface via the functionalized lipid with PEG chains (abstract; p1, [0005],[0016]; p3, [0049]; p4, [0056]; p5, [0061-0062]). The microbubbles have a diameter between 1-2 [Symbol font/0x6D]m (p8, [0083]). 
The phospholipids include DSPC, DSPE-PEG2000, 1,2-distearoly-sn-glycero-3-phosphoethanolamine-N-[maleimide(polyethylene glycol)2000], etc. (p5, [0065-0066]; p6, [0073]). The ligands include DiO, FITC, RGD, etc. (p6, [0067-0068],[0071]; p7, [0076]; p8, [0084-0085]). The RGD was reacted with the maleimide functional group on the distal end of the PEG chains at a molar ratio of 30:1 (p7, [0076]). 
At the time of the invention it would have been obvious to one ordinarily skilled in the art to substitute the DiR dye of Rychak for the DiI dye of Borden et al. (Langmuir 2006, 22, 4291-4297) or FITC of Borden et al. (US 2013/0101521A1) as Rychak teaches of the analogous use of DiR and DiO dye in the microbubbles, Borden et al. teaches of the analogous use of DiI and DiO in the microbubbles and Borden et al. (US 2013/0101521A1) teaches of the analogous use of DiO and FITC in microbubbles. The dyes can all be bound to the maleimide moiety of DSPE-MaL-PEG2000 and therefore, the substitution of one known dye DiR or DiO for another analogously used dye DiI or FITC is predictable.
Also, at the time of the invention it would have been obvious to one ordinarily skilled in the art to substitute the iodide salt of the DiR dye of Rychak for the perchlorate salt as Rychak teaches that the dye is 1,1-dioctadecyl-3,3,3,3-tetramethylindotricarbocyanine, or a salt thereof and therefore the substitution of one known salt for another analogous salt is predictable.
Response to Arguments
Applicant asserts that Rychak discloses a method of preparing microbubbles comprising mixing 40 mg phosphatidylcholine, 20 mg polyoxyethylene 40 stearate, and 5 mg of PDP-PEG(2000)-disteroylphosphatidyletholamine. Only two of these components, the polyoxyethylene 40 stearate and the PDP-PEG(2000)-disteroylphosphatidyletholamine have C18 lipid chains. The length of the phosphatidylcholine lipid used in this example is not disclosed. The type (i.e. chain length) of phosphatidylcholine is not specified and can occur with saturated or unsaturated, short or long, singular or multiple acyl chains. This is a first crucial component of the presently claimed invention that is missing from the disclosure of Rychak. Although Example 1 of Rychak refers to mixing distearoylphosphatidylcholine and polyoxyethylene-40 stearate (both C18 lipids) to form a microbubble, Example 1 does not disclose a third component comprising a C18-24 lipid, as required by the pending claims. A second crucial component of the pending claims missing from Rychak is that Rychak does not disclose the claimed molar ratio ranges for the components of the microbubble. In claims 15 and 16, Rychak discloses a moles/moles ratio of 5-90% for a first surfactant, and a moles/moles ratio of 0.1-99% for a second surfactant. These ranges are so broad as to encompass practically any quantity of these components, and consequently provide no teaching of an actual amount or moles/moles ratio of these components that can be used in a microbubble composition.
The reference of Rychak teaches that the microbubbles are prepared via mixing phosphatidylcholine, polyoxyethylene 40 stearate and PDP-PEG(2000)-disteroylphosphatidylethanolamine in sterile normal saline (Example 2).
The phosphatidylcholine may comprise distearoyl phosphatidylcholine as stated above and seen in Example 1 of Rychak which comprises C18 lipid chains. 
The DSPE-PEG(2000)-PDP component can be substituted for maleimide-PEG(2000)-DSPE so that one or more targeting ligands can be immobilized on the microbubble shell via thioether linkages by 
Therefore, it would have been obvious to one of ordinary skill in the art that Rychak envisioned preparing the microbubbles with various components comprising distearoyl phosphatidylcholine, polyoxyethylene 40 stearate and maleimide-PEG(2000)-DSPE which all contain C18 lipid chains. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art to examine the molar ratio of DPPE/PEG5000 of Unger for the molar ratio of maleimide-PEG(2000)-DSPE in the microbubble composition of Rychak as Unger teaches that the lipid bearing a hydrophilic polymer may be DPPE or other lipid through a covalent linkage, such as distearoyl-phosphatidylethanolamine-polyethyleneglycol 5000. Therefore, it would have been predictable to one of ordinary skill in the art to utilize them in analogous molar ratios in a gas filled microbubble formulation for preparing microbubbles for molecular imaging.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to examine the molar ratio of DPPA of Unger for the molar ratio of the polyoxyethylene 40 stearate in the microbubble composition of Rychak as Unger teaches that a wide variety of lipids are suitable for the construction of the vesicles, such as DPPA and polyoxyethylene fatty acid stearates. Therefore, it would have been predictable to one of ordinary skill in the art to utilize them in analogous molar ratios in a gas filled microbubble formulation for preparing microbubbles for molecular imaging. 
Also, Unger teaches of gas filled microbubbles comprising 77.5 mole percent DPPC, 12.5 mole percent DPPA and 10 mole percent DPPE/PEG5000 or 82/10/8 ratio of mole percentages. Therefore, it would have been predictable to look to Unger for guidance for the mole % ratios of the microbubble lipid constituents. For example, one would examine the phosphatidylcholine in a range between about 77.5 to 82 mole %, phosphatidylethanolamine lipid in a range between about 8-10 mole % and PEG40 stearate in 10-12.5%. 

Applicant asserts that combining Rychak and Unger, as proposed by the Examiner, will result in at least one microparticle composition having properties which are undesirable for molecular imaging. The microparticle composition claimed in the present invention shows unexpected technical advantages over the combined prior art. Microparticles having a mole fraction of 0.806 DSPC, 0.116 mPEG-DSPE and 0.079 DPPE-PEG2000-COOH (entry F in Table 2), which falls outside the scope of the present claims and which corresponds to the combination of features suggested by the Examiner, exhibits very high levels of non-specific tissue retention by comparison to compositions prepared according to the present invention (the G-entries in Table 2) when tested in vivo. The data in Table 2 therefore demonstrate that a microparticle composition prepared according to the teaching provided by the combination of Unger and Rychak would actually lead to a composition which would have poor utility as a molecular imaging reagent. 
As stated in the decision by PTAB 12/13/21, both Rychak and Unger teach the preparation of microparticles for use in imaging. Rychak ¶14; Unger Abst. Both Unger and Rychak teach that the microparticles can be ruptured using ultrasound once the microparticles are in the target region. Unger col. 5, ll. 4-6; Rychak ¶ 22. Rychak teaches that the microparticles are allowed to accumulate in a tumor 
The reference of Rychak teaches that a hydrophilic polymer, such as PEG, PVP or polyglycerol can be additionally incorporated into the microbubbles to increase stability and assure low non-specific retention of the microbubbles to other materials and surfaces. The microbubbles bearing scVEGF (ligand) exhibit 5-10 fold greater adhesion relative to non-targeted microbubbles on VEGFR2.
The specification states that Esel targeting microparticles are sufficiently echogenic, stable, lacked non-specific binding and produced no serious adverse effects in vivo (spec p46, lines 28-31) as compared to the non-targeted native (unconjugated) maleimide-functionalized lipid-shelled octafluoropropane microparticles which showed low levels of attachment (spec p47-48, lines 30+). 
Therefore, the amount of non-specific binding will be mostly determined by the targeting ligand. The microparticles of the instant claims (3% non-specific binding) target E-selectin with the antibody MES-1 F(ab’)2 wherein the microbubbles of Rychak utilize scVEGF (ligand) for targeting. Therefore, the comparison of the non-specific binding of the instant claims to the non-specific binding of Rychak is with different targeting ligands.
As stated in the decision by PTAB 12/13/21, the comparison of non-specific binding is not a proper comparison as the binding ligands are different which would affect the binding levels achieved.

At the time of the invention it would have been obvious to one ordinarily skilled in the art to examine the molar ratio of DPPE/PEG5000 of Unger for the molar ratio of maleimide-PEG(2000)-DSPE in the microbubble composition of Rychak as Unger teaches that the lipid bearing a hydrophilic polymer may be DPPE or other lipid through a covalent linkage, such as distearoyl-phosphatidylethanolamine-polyethyleneglycol 5000. Therefore, it would have been predictable to one of ordinary skill in the art to utilize them in analogous molar ratios in a gas filled microbubble formulation for preparing microbubbles for molecular imaging, as DPPE-PEG5000 lipid compound of Unger can be substituted with an analogous alternative DSPE-PEG5000 lipid compound.
Applicant asserts that Unger and Rychak teach away from each other because Unger teaches stabilized gas filled vesicles, whereas Rychak teaches microbubbles that are designed to be used in optical imaging and to be so fragile that they are easily degraded by acoustic activation. As a result, the microbubbles/gas filled vesicles of Rychak and Unger have different purposes. Rychak requires microbubbles with enhanced degradation properties, while Unger requires gas filled vesicles with high stability. A disclosure in Unger that the stabilizing "compounds of the vesicle permit rupture of the vesicle at a certain energy level, which energy level is preferably ultrasound energy" (col. 9, lines 40-43), does not mean that the vesicles of Unger are not designed to be stable. Ultrasound can be applied across a wide range of energy levels. The vesicles of Unger and Rychak may both be configured to rupture when ultrasound energy is applied, but due to differences in their stability, rupture may occur at different energy levels. Unger specifically teaches that the vesicles disclosed therein are configured to be stable, whereas Rychak teaches that the microbubbles disclosed therein are configured to rupture
easily.
As stated in the decision by PTAB 12/13/21, both Rychak and Unger teach the preparation of microparticles for use in imaging. Rychak ¶14; Unger Abst. Both Unger and Rychak teach that the microparticles can be ruptured using ultrasound once the microparticles are in the target region. Unger col. 5, ll. 4-6; Rychak ¶ 22. Rychak teaches that the microparticles are allowed to accumulate in a tumor of up to 30 minutes, then observed using ultrasound, and then disrupted by a more intense ultrasound signal to release a therapeutic agent. Rychak ¶ 75. Given that the microparticles of Unger and Rychak are both used for the same purposes and may possess similar degrees of stability we find that incorporation of the teachings of Unger into Rychak would not render the microparticles unsuitable for the purpose of Rychak. The mole ratios recited in the claims fall within the ratios taught by Rychak. Finding the optimum ratios would be within the skill of one skilled in the art and does not render the claims patentable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). 
The reference of Rychak teaches of microbubbles that are optically active probes that are stable,
have low non-specific retention and may be visualized via ultrasound for over 5-25 minutes. The acoustic conditions include moderate acoustic power at a low pulsing frequency for several cycles. The microbubbles are allowed to accumulate within the tumor over 1-30 minutes. The specific accumulation of the microbubbles can be observed via ultrasound or optical imaging. Tumor-bound microbubbles are then ruptured using a brief, high-pressure ultrasound pulse focused on the target (Examples 11 and 15; claim 30). 
Applicant asserts that the passage in Unger from which the Examiner has obtained the molar ratios of 77.5 for DPPC and 10 for DPPE-PEG5000 can be found in column 23, lines 6-13. The DPPC and DPPE disclosed in this passage are C16 lipids, i.e. they have a lipid chain length of 16 carbon atoms. As Application No. 14/654650 discloses mole percent quantities for saturated lipids which are palmitoyl-based, i.e. C16 lipids. There is no disclosure of any mole percent ratio for any other saturated lipid types (see also, for example, Examples 2 and 8 of Unger which recite mole percent quantities for DPPC, DPPE-PEG and DPPA - all of which are palmitoyl lipids). Unger does disclose a mole percent value for DOTMA in Examples 10 and 11, but DOTMA is an unsaturated C18 lipid, and is therefore not relevant to the present invention. One of skill in the art would not be motivated to apply the quantities of the shorter C16 lipids of Unger to the longer C18 lipids of Rychak in order to arrive at the claimed invention, because C16 alkyl chains have different chemical properties to C18 lipids.
The reference of Unger teaches that the vesicles are prepared with lipids and polymers, such as DPPC, DSPC, DPPE and therefore, it would have been obvious to one ordinary skilled in the art to utilize the mole ratio of DPPC of Unger for the mole ratio of DSPC and they are analogous alternatives.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to examine the molar ratio of DPPE/PEG5000 of Unger for the molar ratio of maleimide-PEG(2000)-DSPE in the microbubble composition of Rychak as Unger teaches that the lipid bearing a hydrophilic polymer may be DPPE or other lipid through a covalent linkage, such as distearoyl-phosphatidylethanolamine-polyethyleneglycol 5000. Therefore, it would have been predictable to one of ordinary skill in the art to utilize them in analogous molar ratios in a gas filled microbubble formulation for preparing microbubbles for molecular imaging, as DPPE-PEG5000 lipid compound of Unger can be substituted with an analogous alternative DSPE-PEG5000 lipid compound.
Unger teaches that the lipid bearing a hydrophilic polymer may be DPPE or other lipid through a covalent linkage, such as distearoyl-phosphatidylethanolamine-polyethyleneglycol 5000. Therefore, it would have been predictable to one of ordinary skill in the art to utilize them in analogous molar ratios in a gas filled microbubble formulation for preparing microbubbles for molecular imaging, as DPPE-
-23-Applicant asserts that skilled person would not select mole % values for DPPC and DPPE from Unger without also selecting a mole % value for a charged lipid (such as DPPA). The negatively charged DPPA is included in the vesicle to provide stability and prevent rupture by repelling adjacent vesicles. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art to utilize the molar ratio of DPPA of Unger for the molar ratio of the polyoxyethylene 40 stearate in the microbubble composition of Rychak as Unger teaches that a wide variety of lipids are suitable for the construction of the vesicles, such as DPPA and polyoxyethylene fatty acid stearates. Therefore, it would have been predictable to one of ordinary skill in the art to utilize them as alternative analogous and examine molar ratio of DPPA for the molar ratio of the polyoxyethylene 40 stearate in a gas filled microbubble formulation for preparing microbubbles for molecular imaging. 
Applicant asserts that table 2 in Unger also supports the Applicant's argument that lipids of different lengths have different physical properties, such as phase transition temperatures, and that because of the differences in their physical properties, their mole % ratios are not necessarily interchangeable. Claims 1 and 34 also recite, in part, "an alkoxylated fatty acid in a molar ratio of 12 to 18, the alkoxylated fatty acid being a C18-24 saturated polyethylene glycol fatty acid-27- Application No. 14/654650Attorney Docket No. 004173.00001ester." (emphasis added). This component cannot be obtained or otherwise derived from the disclosures of Unger and Rychak. 
The reference of Unger does teach of the substitution of one lipid for another lipid as “In selecting a lipid in preparing the stabilized vesicles used in the present invention, a wide variety of lipids will be found to be suitable for their construction. Particularly, useful are any of the materials or combinations thereof known.” (Unger column 19, lines 50-56). 
At the time of the invention it would have been obvious to one ordinarily skilled in the art to

Applicant asserts that the Examiner dismisses the unexpected technical advantages of the claimed microparticle compositions as subjective statements. Real experiments carried out with objective assessments/measurements provided in the Examples of the present application and shown in Table 2 demonstrate objectively the unexpected technical advantage of the present invention. For example, the level of non-specific binding in vivo, which is required for the specific detection of molecular targets, is minimal. The microparticles of the instant invention showed minimal/low levels of non-specific binding in vivo (which provides an unexpected technical effect). 
The microparticles are also easily detected by ultrasound imaging in vivo, and with the imaging signal intensities correlating with the number of molecular targets present (target-bound microparticle) in vivo, allowing sensitive and highly quantitative molecular imaging. The microparticles of the instant invention possessed these favorable acoustic characteristics, as demonstrated in Fig 4a and 4b (the target bound microparticles were readily detected by ultrasound imaging, locating the areas of target molecule expression in the heart); and Fig 8b and 8d (the target-bound microparticle signal intensities correlated with the level of target molecule expression, showing highly quantitative molecular imaging). 
The reference of Rychak teaches that a hydrophilic polymer, such as PEG, PVP or polyglycerol can be additionally incorporated into the microbubbles to increase stability and assure low non-specific retention of the microbubbles to other materials and surfaces. The microbubbles bearing scVEGF (ligand) exhibit 5-10 fold greater adhesion relative to non-targeted microbubbles on VEGFR2.

Therefore, the low non-specific binding is not unexpected and improved non-specific binding will be mostly determined by the targeting ligand. 
The microparticles of the instant claims (3% non-specific binding) target E-selectin with the antibody MES-1 F(ab’)2 wherein the microbubbles of Rychak utilize scVEGF (ligand) for targeting. 
As stated above the targeted microparticles of the instant claim provide for an advantage of favorable acoustic characteristics which make them readily detected by ultrasound and show highly quantitative molecular imaging.
Therefore, the comparison of the non-specific binding of the instant claims to the non-specific binding of Rychak is with different targeting ligands.
As stated in the decision by PTAB 12/13/21, the comparison of non-specific binding is not a proper comparison as the binding ligands are different which would affect the binding levels achieved.
Claims 1-4,6,7-9,11-23,25,28,29,32-36,38-41,43-50,52,55,56,59,61-64,70,77-84 and 87-91 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christopher et al. (Invest. Radiol. 2010, 45, 579-585) in view of Unger (US 6,088,613).
Christopher et al. (Invest. Radiol. 2010, 45, 579-585, see p1-17) discloses microbubble contrast agents for ultrasound molecular imaging that are covalently coupled to a scVEGF or BODIPY (abstract; p6, Ultrasound Imaging of Tumor Angiogenesis with scVEGF MB). The MBs have a mean diameter of 2.5 ± 1 µm (p5, Results) which encompasses the average diameter of the microparticles of the instant claim

The microbubble preparation includes mixing phosphatidylcholine, distearoyl phosphatidylethanolamine-PEG 2000-maleimide and PEG-40 stearate in an aqueous solution, sparging with decafluorobutane and reacting the maleimide bearing MBs with either a thiol-containing fluorophore or a thiol-containing scVEGF (p3, Microbubble preparation and Ligand Conjugation).
The phosphatidylcholine encompasses the phosphocholine lipid of the instant claims 1,25,34,52,77,80,83,84,88 and 89. 
The distearoyl phosphatidylethanolamine-PEG 2000-maleimide encompasses a phosphatidylethanolamine lipid of the instant claims 11-13 and 43-45 and the phosphatidylethanolamine comprising at least one maleimide of the instant claims 1,11-13,28,29,34,43-45,55,56,78,79,81-84,88 and 89.
The polyoxyethylene 40 stearate encompasses the alkoxylated fatty acid (PEG40 stearate) of the instant claims 1,32,34,59,83 and 84. 
The aqueous solution encompasses the aqueous dispersion of the instant claim 61.
 The decafluorobutane gas encompasses the gas and fluid medium of the instant claims 15-17,62 and 63. 
The scVEGF encompasses the molecular binding element, e.g. antibody of the instant claims 2,3,19,20,35,36,47,48.
The BODIPY is conjugated to the MB surface via a thioether bond formation with maleimide encompasses the labelling moiety of the instant claims 6,9,38,41,47 and 48 which demonstrated the binding of the scVEGF-targeting ligand to the maleimide MB and encompasses the molecular binding element is covalently attached to the core microparticle structure via the at least one maleimide moiety of the instant claims 3 and 36.
Incubation of maleimide-MB with 10-fold excess scVEGF relative to maleimide resulted in 1.2 x
5 molecules of scVEGF per MB ([Symbol font/0x7E]110,000) (abstract: results; p6, first paragraph; p8, first full paragraph; Figure 2) which encompasses the conjugation reaction molar ratio of the molecular binding element to component (ii) is  [Symbol font/0xB3]5:1 or [Symbol font/0xB3]1:1 of the instant claims 21,22,49 and 50 and the microparticles have at least about 1 x 105 molecular binding elements per microparticle of the instant claim 23.
The scVEGF-MB were administered intravenously by retro-orbital injection of a bolus in saline which encompasses the pharmaceutically acceptable carrier of the instant claim 70.
Christopher et al. does not disclose the molar ratio of (i) - (iii); the molar ratio of the labelling moiety; the molar ratio of phosphatidylethanolamine lipid or a micellar structure.
Unger (US 6,088,613) discloses gas or gaseous precursor filled vesicles, and optionally a therapeutic agent as well as that stated above. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art to utilize the molar ratio of DPPE/PEG5000 of Unger for the molar ratio of maleimide-PEG(2000)-DSPE in the microbubble composition of Christopher et al. as Unger teaches that the lipid bearing a hydrophilic polymer may be DPPE or other lipid through a covalent linkage, such as distearoyl-phosphatidylethanolamine-polyethyleneglycol 5000. Therefore, it would have been predictable to one of ordinary skill in the art to utilize them in analogous molar ratios in a gas filled microbubble formulation for preparing microbubbles for molecular imaging.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to utilize the molar ratio of DPPA of Unger for the molar ratio of the polyoxyethylene 40 stearate in the microbubble composition of Christopher et al. as Unger teaches that a wide variety of lipids are suitable for the construction of the vesicles, such as DPPA and polyoxyethylene fatty acid stearates. Therefore, it would have been predictable to one of ordinary skill in the art to utilize them in analogous molar ratios in a gas filled microbubble formulation for preparing microbubbles for molecular imaging. 
Also, Unger teaches of gas filled microbubbles comprising 77.5 mole percent DPPC, 12.5 mole

At the time of the invention it would have been obvious to one ordinarily skilled in the art to vary and/or optimize the amount of the lipids not excluding 72-78%,72-76% or 75% of phosphatidylcholine lipid; 7-12%,7%,9% or 11 to 12% of phosphatidylethanolamine lipid comprising at least one maleimide moiety and 12-18% or 14% of PEG40 stearate provided in the composition, according to the guidance provided by Unger, to provide a composition having the desired properties, such as a microbubble having 1.2 x 105 molecules of scVEGF per MB ([Symbol font/0x7E]110,000 per MB) for ultrasound imaging. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art to vary and/or optimize the amount of the labelling moiety, molecular binding element etc., provided in the composition, according to the guidance provided by Christopher et al., to provide a composition having the desired properties such as a microbubble having 1.2 x 105 molecules of scVEGF per MB ([Symbol font/0x7E]110,000 per MB) for ultrasound imaging which encompasses a targeting ligand is present in the shell in a moles/moles ratio of 0.1-5%, relative to other shell components and the optically active probe is present in the shell in a moles/moles ratio of 0.1-10%, relative to other shell components, such as 0.2 to 50 or 0.5 to 5 or 2. Therefore, it would have been obvious to optimize the molecular binding elements relative to the component ii) of the instant claims, such as [Symbol font/0xB3] 5:1 and [Symbol font/0xB3] 1:1 as Christopher et al. teaches of the incubation of maleimide-MB with 10-fold excess scVEGF relative to maleimide. 
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not
inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d

At the time of the invention it would have been obvious to one ordinarily skilled in the art that the gas-encapsulated microbubble of Christopher et al. may comprises a micellar solution as Unger teaches of that the gas-filled vesicles may comprise liposomes, micelles, bubbles wherein both disclosures are drawn to the gas-filled lipid structures comprising analogous lipids and gases to predictably yield the same vesicles for molecular imaging.

Christopher et al.  does not disclose octafluoropropane.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to substitute the perfluorocarbons, including octafluoropropane, of Unger for the perfluoropentane of Christopher et al. as both disclosures are drawn to analogous gas filled vesicles comprising analogous lipids wherein Unger teaches of the substitution of perfluorocarbons in the gas-filled vesicles for use in molecular imaging.

Christopher et al. does not disclose a Gd label in a molar ratio of 20.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to include a Gd label in the microbubbles of Christopher et al. as Unger teaches that the inclusion of a second contrast agent provides for the advantage to increase the efficacy of the contrast medium for simultaneous magnetic resonance focused noninvasive ultrasound.
Furthermore, it is obvious to vary and/or optimize the amount of Gd label provided in the composition, according to the guidance provided by Unger, to provide a composition having the desired properties such as the desired molar ratio of MR contrast agent to allow for simultaneous magnetic resonance focused noninvasive ultrasound, as Unger teaches of 10 mol% of a contrast agent present in the gas filled vesicles. It is noted that “[W]here the general conditions of a claim are disclosed in the 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618